DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 11 and 14 of copending Application No. 17/086721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they provide the same elements having the same function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites “wherein the angle faces an upright direction.”  It is unclear how a directional relationship may “face” a direction, as there is no “surface” (for example, how does an 85 degree angle “face” upright?).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11, 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al (JP 2010018140).  Koike discloses a seat back frame (fig. 1: 10) adapted to be mounted to a vehicle interior; a bracket (fig. 4: 20) mounted to the seat back frame; and at least one head restraint post (fig. 1: 41) mounted to the bracket and spaced apart from the seat back frame so that upon a rear vehicle impact, the bracket deforms (at 28) as the at least one head restraint post is translated toward the seat back frame and into contact with the seat back frame (fig. 5: tab 28 is deformed as the headrest post moves toward the seat back frame).
As concerns claim 2, Koike discloses wherein the bracket comprises: a substrate (fig. 4: 20 is a substrate); a projection (fig. 1: 30) extending from the substrate; and a mounting surface on the projection to mount the at least one head restraint post (fig. 1: 41).
As concerns claim 4, Koike discloses wherein the projection further comprises a pair of sidewalls extending from the substrate (fig. 1: 40 has 2 sidewalls).
As concerns claim 5, Koike discloses wherein the projection further comprises a support plate (fig. 1: 40, front wall of square tube) supported by the pair of sidewalls and spaced apart from the substrate to provide the mounting surface.
As concerns claim 6, Koike discloses wherein the support plate is not parallel with the substrate (the substrate is approximately horizontal while the front wall of the tube is approximately vertical).
As concerns claim 7, Koike disclose wherein the support plate is oriented at an angle relative to the substrate (as discussed in claim 6).
As concerns claim 8, Koike discloses wherein the angle faces an upright direction (the support plate is angled upright). 
As concerns claim 9, Koike discloses wherein the bracket is formed from sheet material (as shown in fig. 3).
As concerns claim 11, Koike discloses at least one tube (fig. 1: 30) mounted to the bracket and sized to receive the at least one head restraint post.
	As concerns claim 12, Koike discloses wherein the bracket is welded to the seat back frame (fig. 3: 23). 
	As concerns claim 14, Koike discloses a head restraint (fig. 1: 40) supported upon the head restraint post.
As concerns claim 15, Koike discloses a seat back frame (fig. 1: 10) adapted to be mounted to a vehicle interior; a bracket (fig. 1: 20) mounted to the seat back frame; and at least one head restraint tube (fig. 1: 30) mounted to the bracket and spaced apart from the seat back frame so that upon a rear vehicle impact, the bracket deforms (at 28) as the at least one head restraint tube is translated toward the seat back frame.
As concerns claim 16, Koike discloses at least one head restraint post (fig. 1: 41) received within the at least one head restraint tube.
As concerns claim 17, Koike discloses a head restraint supported upon the head restraint post (fig. 1: 40).
As concerns claim 18, Koike discloses wherein the bracket comprises: a substrate (fig. 4: 20 is a substrate); a projection (fig. 1: 30) extending from the substrate; and a mounting surface on the projection to mount the at least one head restraint post (fig. 1: 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike.  Koike teaches using a sheet metal material, but does not expressly teach wherein the bracket is made of sheet steel.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the bracket from sheet steel, which is considered old and well known in the art, in order to provide the desired structural strength and weight. 

Allowable Subject Matter
Claims 3, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Koike fails to teach a projection or sidewalls extending from the substrate which are tapered with an enlarged region at an upper distal end relative to a lower proximal end, or wherein the at least one tube is welded to the bracket.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636